Corporate Farming and Ranching Title 18 O.S. 1.9 [18-1.9] (1961), as amended by Committee Substitute for House Bill No. 1195, will, if concurred in by the Senate, prohibit ownership by corporations of real property used in the business of farming or ranching. This will not affect a corporation's use in farming or ranching of farm land not owned by the corporation or of equipment and other personal property incidental to the operation of a farming and ranching enterprise.  The Attorney General has had under consideration your letter inquiry dated January 30, 1969, in re: House Bill No. 1195. You pose the following questions: "1 . Under this proposed legislation, can a Corporation operate farm land if this is the only business of the Corporation? "2. Can this type of Corporation own equipment, buildings, livestock and other personal property incidental to the operation of a farming and ranching enterprise?" House Bill No. 1195 amends 18 O.S. 1.9 [18-1.9] (1961) by adding to the existing language the following proviso, "Provided that no domestic foreign or alien corporation shall own real property used in the business of farming or ranching within the State of Oklahoma;" Another amendment, not pertinent to your questions, has also been added.  It is the opinion of the Attorney General that your question No. 1 must be answered in the affirmative. Nothing in the amendment to 18 O.S. 1.9 [18-1.9] (1961) relates to operation of farm land. The quoted amendatory language prohibits corporations from owning land used in farming or ranching.  It is the further opinion of the Attorney General that your question No. 2 must also be answered in the affirmative for the reasons applicable to question No. 1.  Please be advised that this opinion refers to House Bill No. 1195 as of the date of your letter.  (Carl G. Engling)